DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of group IV in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that no search or examination burden exists.  This is not found persuasive because claims 24-30 (invention IV) are directed to an invention that is independent or distinct from the invention originally claimed invention (claims 9-13) for the following reasons: newly presented invention IV and originally elected invention II (filed on 10/1/2020) are directed to related apparatuses.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of originally elected group II present distinct devices from the invention of newly presented group IV because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of 
Examiner notes that the restriction laid forth in the action on 7/7/21 was a restriction by original presentation.  Applicants are not entitled to elect a grouping since a grouping has already been examined, where the non-examined claims are already withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The amendments and remarks, filed on 10/15/2021, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 10/15/2021, has been entered.  The claim amendments overcome the 112(b) rejection of claim 10. 

Claim Status
Claims 9-12 and 21-36 are pending with claims 9-12, 21-23, and 31-36 being examined and claims 24-30 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 21, 22 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050180895 A1; hereinafter “Itoh”; already of record) in view of Herchenbach et al (US 20080075634 A1; hereinafter “Herchenbach”; already of record) in view of Blum (US 4273416 A; hereinafter “Blum”; already of record) in view of Fishersci (“Fisherbrand™ Wood Test Tube Racks” https://web.archive.org/web/20161228211438/https://www.fishersci.com/shop/products/fisherbrand-wood-test-tube-racks-4/p-53678#tab2 retrieved using wayback machine and published online on 12/28/2016; hereinafter “Fishersci”; examiner notes the wayback machine does not include the image, but the image is seen on page 3 of 4 where the descriptions for the racks are identical). 
Regarding claim 9,  Itoh teaches a test tube rack (Itoh; para [20, 28-31, 36]; Fig. 4; test tube rack 1), comprising a frame (Itoh; para [20, 30]; Fig. 1, 4; rack main body 10) comprising: 
(a) a first shelf, wherein the first shelf comprises a first width (Itoh; para [31, 32, 35]; Fig. 4; upper plate 31);
(b) a second shelf, wherein the second shelf comprises a second width (Itoh; para [31, 35]; Fig. 4; middle plate 32); and 
(c) a third shelf, wherein the third shelf comprises a third width (Itoh; para [31]; Fig. 4; lower plate 33) defining a plurality of depressions (Itoh; para [20]; a test tube bottom receiving portion 19), 
 	wherein the second shelf is disposed between the first shelf and the third shelf (Itoh; Fig. 4). 
Itoh does not teach the first shelf defining a plurality of notches. 
However, Herchenbach teaches an analogous art of a sample rack (Herchenbach; Abstract) with a shelf defining a plurality of notches (Herchenbach; para [41]; Fig. 2, 3, 12, 13; support fingers 134).  It would have been obvious to one of ordinary skill in the art to have modified the first shelf of Itoh to be defined by a plurality of notches taught by Herchenbach, because Herchenbach teaches that the notches secure the capped tubes (Herchenbach; para [41]).  
Itoh does not teach the second shelf defining a plurality of elongate container openings, each elongate container opening having a proximal end and a distal end, and wherein each of the plurality of elongate container openings is sized such that each of the proximal ends with each of the respective plurality of depressions when a container is adjacent to the a proximal end of one of the plurality of 
However, Blum teaches an analogous art of a test tube rack (Blum; Abstract) comprising a shelf (Blum; col. 2, line 46; Fig. 1; three horizontal members, upper 4) defining a plurality of elongate container openings (Blum; col. 2, line 60; Fig. 2; elongate aperture 2), each elongate container opening having a proximal end and a distal end (Blum; col. 2, lines 65-67; stop 9 at the front of aperture 2 or against stop 10 at back of aperture 2. Beyond stop 10 at back of elongate aperture 2 is a narrower grasping region 11; examiner interprets the stop 9 as the proximal end and the grasping region beyond stop 10 as the distal end).  It would have been obvious to one of ordinary skill in the art to have modified the second shelf modified Itoh to be defined by a plurality of elongate container openings as taught by Blum, because Blum teaches that the elongated aperture allows the tube to pivot freely (Blum; col. 2, lines 57-58).  Examiner indicates that the first shelf of Itoh is modified to be defined by the plurality of notches taught by Herchenbach and the second shelf of modified Itoh is modified to be defined by the plurality of elongated openings as taught by Blum.  Modified Itoh teaches that each of the plurality of elongate container openings (Blum; col. 2, line 60; Fig. 2; elongate aperture) is sized such that each of the proximal ends with each of the respective plurality of depressions when a container is adjacent to the a proximal end of one of the plurality of elongate container openings (Blum; col. 3, lines 6-7; A forward sloping position against stop 9), and wherein each of the plurality of notches (Herchenbach; para [41]; Fig. 2, 3, 12, 13; support fingers 134), the plurality of elongate container openings (Blum; col. 2, line 60; Fig. 2; elongate aperture), and the plurality of depressions (Itoh; para [20]; a test tube bottom receiving portion 19) is aligned to define a substantially vertical container axis when a container is adjacent to the distal end of one of the plurality of elongate container openings (Blum; col. 2, lines 63-64; col. 3, lines 11-12; the tube to assume either one of two sloping positions at an angle to the  The third or grasping position is attained by pressing the tube into the constricted region).    Examiner interprets the grasping position as the vertical container axis because it holds the container because it acts a stop means for position 19 as shown in Fig. 3 (Blum; col. 3, lines 47-49). 
Modified Itoh does not teach wherein the first width of the first shelf is less than the second width of the second shelf. 
However, Fishersci teaches an analogous art of a test tube rack comprising a first shelf, wherein the first shelf comprises a first width (Fishersci; pp 3; examiner notes that the 3rd test tube rack on the pp 3 comprises a first shelf with a first width); a second shelf, wherein the second shelf comprises a second width (Fishersci; pp 3; examiner notes that the 3rd test tube rack on pp 3 comprises a second shelf with a second width); wherein the first width of the first shelf is less than the second width of the second shelf (Fishersci; pp 3; examiner notes that the 3rd test tube rack on pp 3 shows that the first width of the first shelf is less than the second width of the second shelf).  It would have been obvious to one of ordinary skill in the art to have modified the first width and the second width of modified Itoh to have the first width of the first shelf to be less than the second width of the second shelf as taught by Fishersci, because Fishersci teaches that the two rows holds two different sized tubes (Fishersci; pp 1; specifications for 13 tubes). 
Regarding claim 21,  modified Itoh teaches the test tube rack of claim 9, wherein the second shelf is substantially equidistant from the first shelf and the third shelf (Itoh; Fig. 4).  
Regarding claim 22,  modified Itoh teaches the test tube rack of claim 9 (the second shelf of modified Itoh is modified to be defined by the plurality of elongated openings as taught by Blum discussed above in claim 9), wherein a width defined by the proximal end and the distal end of the each of the plurality of elongate container openings is greater than a width of a container to be used in with the test tube rack (Blum; col. 2, lines 55-58; the width of aperture 2 are slightly larger than said tube diameter. The length of aperture 2 is much greater than tube diameter), wherein the container is 
Regarding claim 31,  modified Itoh teaches a test tube rack (Itoh; para [20, 28-31, 36]; Fig. 4; test tube rack 1) comprising: 
(i) a first shelf, wherein the first shelf comprises a first width (Itoh; para [31, 32, 35]; Fig. 4; upper plate 31); 
(ii) a second shelf substantially in-line with the notch, wherein the second shelf comprises a second width (Itoh; para [31, 35]; Fig. 4; middle plate 32); and 
(iii) a depression (Itoh; para [20]; a test tube bottom receiving portion 19) defined in a third shelf, wherein the third shelf comprises a third width (Itoh; para [31]; Fig. 4; lower plate 33). 
Itoh does not teach a notch defined in the first shelf. 
However, Herchenbach teaches an analogous art of a sample rack (Herchenbach; Abstract) with a shelf defining a plurality of notches (Herchenbach; para [41]; Fig. 2, 3, 12, 13; support fingers 134).  It would have been obvious to one of ordinary skill in the art to have modified the first shelf of Itoh to be defined by a plurality of notches taught by Herchenbach, because Herchenbach teaches that the notches secure the capped tubes (Herchenbach; para [41]).  
Itoh does not teach an opening defined in the second shelf, the opening having a first side and a second side and the depression substantially in-line with the notch and the opening, wherein the notch, opening, and depression form a first axis where when a container is inserted into the test tube rack and a side of the container is adjacent to the first side of the opening the container is co-axial with the first axis, and wherein the opening and depression form a second axis non-coaxial with the first axis where when a container is inserted into the test tube rack and a side of theApplication No.: 16/112,084 Page 5 of 12container is adjacent to the second side of the opening the container is co-axial with the second axis.
However, Blum teaches an analogous art of a test tube rack (Blum; Abstract) comprising a shelf (Blum; col. 2, line 46; Fig. 1; three horizontal members, upper 4) an opening (Blum; col. 2, line 60; Fig. 2; elongate aperture 2), the opening having a first side and a second side (Blum; col. 2, lines 65-67; stop 9 at the front of aperture 2 or against stop 10 at back of aperture 2. Beyond stop 10 at back of elongate aperture 2 is a narrower grasping region 11; examiner interprets the stop 9 as the proximal end and the grasping region beyond stop 10 as the distal end).  It would have been obvious to one of ordinary skill in the art to have modified the second shelf modified Itoh to be defined by a plurality of elongate container openings as taught by Blum, because Blum teaches that the elongated aperture allows the tube to pivot freely (Blum; col. 2, lines 57-58).  Examiner indicates that the first shelf of Itoh is modified to be defined by the plurality of notches taught by Herchenbach and the second shelf of modified Itoh is modified to be defined by the plurality of elongated openings as taught by Blum.  Modified Itoh teaches 
the depression form (Itoh; para [20]; a test tube bottom receiving portion 19) a first axis where when a container is inserted into the test tube rack and a side of the container is adjacent to the first side of the opening the container is co-axial with the first axis (Blum; col. 3, lines 6-7; A forward sloping position against stop 9; examiner interprets the forward sloping position as the first axis), and wherein the opening and depression form a second axis non-coaxial with the first axis where when a container is inserted into the test tube rack and a side of theApplication No.: 16/112,084 Page 5 of 12container is adjacent to the second side of the opening the container is co-axial with the second axis (Blum; col. 2, lines 63-64; col. 3, lines 11-12; the tube to assume either one of two sloping positions at an angle to the vertical… The third or grasping position is attained by pressing the tube into the constricted region).  Examiner interprets the third position as the second axis and does not share the same coaxial with the first axis. 
Modified Itoh does not teach wherein the first width of the first shelf is less than the second width of the second shelf. 
However, Fishersci teaches an analogous art of a test tube rack comprising a first shelf, wherein the first shelf comprises a first width (Fishersci; examiner notes that the 3rd test tube rack on the right  comprises a first shelf with a first width); a second shelf, wherein the second shelf comprises a second width (Fishersci; examiner notes that the 3rd test tube rack on the right comprises a second shelf with a second width); wherein the first width of the first shelf is less than the second width of the second shelf (Fishersci; examiner notes that the 3rd test tube rack the right shows that the first width of the first shelf is less than the second width of the second shelf).  It would have been obvious to one of ordinary skill in the art to have modified the first width and the second width of modified Itoh to have the first width of the first shelf to be less than the second width of the second shelf as taught by Fishersci, because Fishersci teaches that the two rows holds two different sized tubes (Fishersci; specifications for 13 tubes). 
Regarding claim 32,  modified Itoh the teaches test tube rack of claim 31, further comprising one or more supports configured to support and maintain spacing between the first shelf, the second shelf, and the third shelf (Itoh; para [20]; The upper plate 11, middle plate 12, lower plate 13 and base plate 14 are connected and held parallel by a plurality of spacer bolts 15).  
Regarding claim 33,  modified Itoh the test tube rack of claim 32, wherein the second shelf is disposed substantially equidistant between the first shelf and the second shelf (Itoh; Fig. 4).  
Regarding claim 34, .  
Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Herchenbach in view of Blum in view of Fishersci, and in further view of Anukwuem (US 5579928 A; hereinafter “Anukwuem”). 
Regarding claim 10,  modified Itoh teaches the test tube rack of claim 9, with the plurality of notches. 
Modified Itoh does not teach the plurality of notches is constructed and arranged on the first shelf to permit withdrawal of a needle without allowing a container to pass through one of the plurality of notches.
However, Anukwuem teaches an analogous art of a test tube holder (Anukwuem; Abstract) comprising a notch (Anukwuem; col. 5, line 56; Fig. 7; Holder ring 26) that permits withdrawal of a needle without letting allowing a container to pass through one of the plurality of notches (Anukwuem; col. 5, line 42-46; Fig. 7, 8; inserting needle 24 through sealable plug 22. When withdrawing needle 24 because test tubes 12 are held down by lock down clamps 50, test tubes 12 are not withdrawn with needle 24).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the plurality of notches in the shape that permits withdrawal of a needle without allowing a container to pass as taught by Anukwuem, because Anukwuem teaches that that the arrangement of the notches permits withdrawal of a needle (Anukwuem; col. 5, line 42-46).  Further, it is a matter of engineering design to substitute the ---plurality of notches in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the plurality of notches to the claimed limitation as Anukwuem teaches the arrangement of the plurality of notches permitting withdrawal of a needle is a known and suitable arrangement in the art (Anukwuem; col. 5, line 42-46).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable 
Regarding claim 36,  modified Itoh the test tube rack of claim 32, with the notch. 
Modified Itoh does not teach the notch is sized to accommodate passage of a needle but not the container.
However, Anukwuem teaches an analogous art of a test tube holder (Anukwuem; Abstract) comprising a notch (Anukwuem; col. 5, line 56; Fig. 7; Holder ring 26) that permits withdrawal of a needle without letting allowing a container to pass through one of the plurality of notches (Anukwuem; col. 5, line 42-46; Fig. 7, 8; inserting needle 24 through sealable plug 22. When withdrawing needle 24 because test tubes 12 are held down by lock down clamps 50, test tubes 12 are not withdrawn with needle 24).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the plurality of notches in the shape that permits withdrawal of a needle without allowing a container to pass as taught by Anukwuem, because Anukwuem teaches that that the arrangement of the notches permits withdrawal of a needle (Anukwuem; col. 5, line 42-46).  Further, it is a matter of engineering design to substitute the ---plurality of notches in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the plurality of notches to the claimed limitation as Anukwuem teaches the arrangement of the plurality of notches permitting withdrawal of a needle is a known and suitable arrangement in the art (Anukwuem; col. 5, line 42-46).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 .
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Herchenbach in view of Blum in view of Fishersci, and in further view of Ziegler (US 20110274595 A1; hereinafter “Ziegler”; already of record).
Regarding claim 11,  modified Itoh teaches the test tube rack of claim 9, further comprising at least one fastener constructed and arranged to permit secure attachment of the frame to a work surface.  
Modified Itoh does not teach at least one fastener constructed and arranged to permit secure attachment of the frame to a work surface.
However, Ziegler teaches an analogous art of a rack device (Ziegler; Abstract) further comprising at least one fastener constructed and arranged to permit secure attachment of the frame to a work surface (para [32]; Fig. 7, 8; coupling elements 32).  It would have been obvious to one of ordinary skill in the art to have modified the frame of modified Itoh discussed above in claim 9 to include fasteners as taught by Ziegler, because Ziegler teaches that the coupling elements connect with corresponding elements of a sample distribution (Ziegler; para [32]).
Regarding claim 12,  modified Itoh teaches the test tube rack of claim 11 (the modification to the frame of modified Itoh to include the fasteners is taught by Ziegler discussed above in claim 11), wherein the at least one fastener is magnetic (Itoh; para [32]; rack carriage 3 is preferably made of a material that is magnetic and/or can be magnetized so that a coupling of the rack carriage 3 with the sample distribution system is also possible using magnetic force).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Herchenbach in view of Blum in view of Fishersci, and in further view of Amazon (“Eisco Labs Premium Wooden Test Tube Rack, (6) 22mm Holes, 9.5” Long”, https://web.archive.org/web/20160122162610/https://www.amazon.com/Eisco-Labs-Premium-Wooden-Holes/dp/B00I13ZNIC retrieved using wayback machine and published online on 1/22/2016; hereinafter “Amazon”; already of record). 
Regarding claim 23,  modified Itoh teaches the test tube rack of claim 9, with the plurality of depressions. 
Modified Itoh does not teach each of the plurality of depressions are hemispherical.
However, Amazon teaches an analogous art of a test tube rack comprising a plurality of depressions that are hemispherical (Amazon; examiner indicates that the depressions in the NPL are hemispherical in shape).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the plurality of depressions of modified Itoh in the shape that is hemispherical as taught by Amazon, because Amazon teaches that hemispherical depression for test tubes is a suitable arrangement in the art (Amazon; pp 1; test tube rack as show on the right).  Further, it is a matter of engineering design to substitute the ---plurality of depressions in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the plurality of depressions to the claimed limitation as Amazon teaches that the hemispherical arrangement is a known and suitable arrangement in the art for plurality of depressions (Amazon; pp 1; test tube rack as show on the right).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Herchenbach in view of Blum in view of Fishersci, and in further view of Berthold et al (US 5098663 A; hereinafter “Berthold”; already of record).
Regarding claim 35,  modified Itoh the test tube rack of claim 32, with the first shelf and the second shelf.
Modified Itoh does not teach the test tube rack further comprising a plurality of storage depressions defined in the second shelf and a plurality of openings defined in the first shelf disposed in line with the plurality of storage depressions.  
However, Berthold teaches an analogous art of a specimen rack comprising a plurality of storage depressions defined in the second shelf (Berthold; col. 4, lines 66-67; the bottom 40C has a number of indentations or bores 49) and a plurality of openings defined in the first shelf disposed in line with the plurality of storage depressions (Berthold; col. 4, line 47; the openings 22 on the top of the holder 20).  It would have been obvious to one of ordinary skill in the art to have modified the second shelf of modified Itoh to comprise a plurality of storage depressions as taught by Berthold, because Berthold teaches that the bores provide a lateral fixation (Berthold; col. 5, lines 2-4).  Further, it would have been obvious to one of ordinary skill in the art to have modified the first shelf of modified Itoh to comprise a plurality of openings as taught by Berthold, because Berthold are provided for receiving the specimen containers (Berthold; col. 2, lines 9-11).
Response to Arguments
Applicant’s arguments filed, 10/15/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798